DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “processing station” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “processing station” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim limitation “processing station” is not defined by sufficient structure within the disclosed Specification or Drawings to perform the claimed function. Consequently, it is unclear that Applicant was in possession of the invention as claimed at the time of filing.

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1-14 recite the broad recitation of an apparatus or method to “automatically transfer components for inhalers or vaporizers,” and the claim also recites “in particular cartomizers for electronic cigarettes” which is the narrower statement of the range/limitation.  The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 1 recites the limitation “processing station.” There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is indefinite for the limitation “for example equal to about 900.” Claimed examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation (MPEP 2173.05(d)).
Claim 9 recites the limitation “said respective seats.” There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “said gripping members.” There is insufficient antecedent basis for this limitation in the claim.
Claim limitation “processing station” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)    Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)    Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-10 (as best understood by the Examiner) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simms (US 9,969,565).
Simms discloses;
Claim 1. An apparatus to automatically transfer components (A) and capable of automatically transfer components for inhalers or vaporizers, in particular cartomizers for electronic cigarettes, from a loading station (38), in which the components arrive randomly oriented, toward one or more work stations to which said components are delivered oriented according to a predetermined orientation, comprising:
- feed means (12) to feed said components towards said loading station, 
- sensors (S1-S4) arranged to detect an initial orientation of said components, 
- temporary support means (31-34) configured to receive said components from said feed means, 

- reception means (14) of said components , configured to receive said components from said handling means and to accommodate said components oriented according to said predetermined orientation so as to convey them towards said (interpreted as “a”) processing stations (implicitly disclosed), wherein said temporary support means comprise a first support portion (32) capable of receiving only said components oriented according to a first orientation and a second support portion (33), different from said first support portion, capable of receiving only said components oriented in a second orientation, different from said first orientation, said first support portion and said second support portion being movable with respect to each other to move said components from said two different release positions to another position in which said components are arranged according to said predetermined orientation (Col. 4-6 and Fig. 1-2 and 4-5A). 
Claim 2. Given that “reciprocal” has a range of definitions including “a pronoun or verb expressing mutual action” (Oxford Language online dictionary) and “hinge” is defined as “a jointed or flexible device on which a door, lid, or other swinging part turns” (Merriam-Webster online dictionary), Simm’s said first support portion and said second support portion can be interpreted as reciprocally hinged to one another.
Claim 3. An apparatus as in claim 2, wherein said first support portion and said second support portion define a deposit configuration (configuration at deposition of components) in which said components are rested on said support portions, and a pick up configuration (configuration of components when picked up) in which said support portions cooperate with each other to define seats (respective trays of 31-34) able to support said components, where each of said seats is partly delimited by said first support portion and partly by said second support portion (Fig. 5A). 
Claim 5. An apparatus as in claim 3, wherein, in said deposit configuration said first support portion and said second support portion lie on a substantially horizontal plane and are substantially coplanar with a feed plane of said components on said feed means (Fig. 5A). 
Claim 6. An apparatus as in claim 3, wherein between said deposit configuration and said removal configuration, each of said support portions rotates around a hinging axis (respective vertical axis for each of 31-34) by a determinate angle of rotation (180O) (Col. 5 and Fig. 5A). 
Claim 7. An apparatus as in claim 1, wherein said handling means comprise a support frame (shown in Fig. 1) to which a plurality of gripping means (1-1 through 2-4) are fixed, each suitable to selectively engage with one of said components (Col. 6 and Fig. 5A). 
Claim 8. An apparatus as in claim 7, wherein said gripping means comprise a plurality of vacuum grippers (26) configured to pick up a plurality of said components from said feed means and to hold them by negative pressure, and wherein said vacuum grippers are movable with respect to said support frame along respective linear guides (21 and 22) so that said vacuum grippers can reach a first release position (31-34), in which said vacuum grippers are arranged on said first support portion in order to release said components onto it, and a second release position (14), in which said vacuum grippers are arranged on said second support portion in order to release said components onto it (Col. 5 and Fig. 4). 
Claim 9. An apparatus as in claim 7, wherein said gripping means comprise a plurality of expansion grippers (grippers 26 appear to have corrugated ends which expand and contract) attached to said frame and configured to pick up a plurality of said components from said (interpreted as “a”) respective seats (respective trays of 31-34) defined by said temporary support means for carrying each component to a corresponding additional seat (individual trays of 14) formed on said reception means (Col. 5-6 and Fig. 4-5A). 
Claim 10. An apparatus as in claim 1, wherein said reception means comprise a plurality of additional seats (individual trays of 14), each configured to receive a corresponding component; wherein said additional . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Simms in view of Cadieux et al. (US 2015/0289565).
Simms discloses;
Claim 11. A method to automatically transfer components from a loading station (38), in which the components arrive randomly oriented, toward one or more work stations to which said components are delivered oriented according to a predetermined orientation, comprising the steps of: 
- feeding said components on feed means (12) towards said loading station, 
- detecting, through sensors (S1-S4), an initial orientation of said components while they are advancing towards said loading station, 
- moving said components from said feed means to temporary support means (31-34) by means of handling means, 
- releasing said components onto said temporary support means alternately in at least two different release positions (Fig. 5A) depending on their initial orientation, 

- moving said components from said temporary support means to reception means (14) by means of said handling means, and 
- depositing said components in said reception means, said components, once deposited, being oriented according to said predetermined orientation, 
wherein in said step of releasing said components provides to release the components oriented according to a first orientation (A-2) in a first release position (position on 32) only onto a first support portion (32) of said temporary support means and release the components oriented according to a second orientation (A-1), different from said first orientation, in a second release position (position on 33) only onto a second support portion (33), different from said first support portion, of said temporary support means and wherein said moving step of said components from said two different release positions to another position, provides for moving said first support portion and said second support portion with respect to each other (Col. 4-6 and Fig. 1-2 and 4-5A). 
Claim 12. The method as in claim 11, wherein it provides to slide said gripping members (interpreted as “gripping members”) (1-1 through 2-4) comprised in said handling means along respective linear guides (21 and 22) to take said gripping members alternately to one or the other end of said linear guides, so that, when said gripping members are arranged at said ends, they are positioned respectively in correspondence with said first or second release position (Col. 4-6 and Fig. 4-5E). 
Claim 13. The method as in claim 11, wherein, after said release step, it comprises a step of rotating said support portions around a hinging axis (respective vertical axis for each of 31-34) by an angle of rotation (approximately 180O). 
Claim 14. The method as in claim 13, wherein, after said release step, and at least during said rotation step, provides for activating suction means associated with said temporary support means to hold said components (Col. 5).
	Simms does not recite the components are for inhalers or vaporizers, in particular cartomizers for electronic cigarettes.
	However, Cadieux discloses a method to automatically transfer components and further teaches the components are cartomizers (70) (Par. 0007).
Therefore, in view of Cadieux’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Simm’s method to automatically transfer components to include cartomizers to expand the range of component for which it could be used for.
With respect to the limitations that include the term “means” but are not further defined by structure, and the limitations that have been cited as invoking 35 U.S.C. 112(f), the structures cited in the art of record as disclosing or teaching these limitations are either structurally similar to the respective structure cited by Applicant in the Specification or perform the same claimed function.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD P JARRETT/Primary Examiner, Art Unit 3652